IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LORI OWEN, CARIDAD MOLINA,               NOT FINAL UNTIL TIME EXPIRES TO
and DONNA ABRAMITIS, on their            FILE MOTION FOR REHEARING AND
own behalf and on behalf of all others   DISPOSITION THEREOF IF FILED
similarly situated,
                                         CASE NO. 1D15-5473
      Appellants,

v.

CITY OF TALLAHASSEE, a Florida
municipality, and LEON COUNTY,
FLORIDA, a Florida chartered
county,

     Appellees.
_______________________________/

Opinion filed May 12, 2017.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Teresa Ragatz, Matthew L. Lines and Eric D. Isicoff of Isicoff, Ragatz &
Koenigsberg, Miami; C. Vincent LoCurto of The LoCurto Law Firm, P.A.,
Tallahassee; Steve A. Bailey of The Bailey Law Firm, PLLC, Tallahassee, for
Appellants.

Major B. Harding, Kenneth R. Hart, Douglas L. Kilby and Ruth E. Vafek of
Ausley McMullen, Tallahassee, for Appellees.

PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.